Citation Nr: 1453493	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Evaluation of hemorrhoids, initially rated as noncompensable.

2.  Entitlement to an effective date prior to January 30, 2006 for the grant of service connection for sleep apnea.

3.  Entitlement to an effective date prior to January 30, 2006 for the grant of service connection for degenerative disc disease of the lumbar spine.

4.  Entitlement to an effective date prior to January 30, 2006 for the grant of service connection for osteoarthritis of the right knee.

5.  Entitlement to an effective date prior to August 13, 2012 for the grant of service connection for radiculopathy of the right lower extremity.

6.  Entitlement to an effective date prior to August 13, 2012 for the grant of service connection for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction currently rests with the Atlanta, Georgia RO.  

In March 2012, the Veteran testified at a hearing before the undersigned.  A transcript of that hearing is of record.  

This claim was previously before the Board in July 2012, wherein the Board remanded the claim for additional development, which was accomplished.  Following the issuance of a supplemental statement of the case in December 2012, the Veteran's claim was returned to the Board.  

The Virtual VA claims file has been reviewed.  Other than the October 2014 Informal Hearing presentation, documents contained therein are duplicative of those in the paper claims file.  Furthermore, other than private treatment records from Memorial Hospital University Physicians (which do not show any treatment for the issue on appeal), documents in the Veterans Benefits Management System are duplicative of those in the paper claims file and Virtual VA.

The issues of entitlement to earlier effective dates for the grant of service connection for sleep apnea, degenerative disc disease of the lumbar spine, osteoarthritis of the right knee, and radiculopathy of the right and left lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Hemorrhoids are small to moderate with bleeding.


CONCLUSION OF LAW

The criteria for an increased, compensable rating for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7336 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction issued the Veteran a notice letter in July 2006.  This letter explained the evidence necessary to substantiate the Veteran's initial claim for service connection, as well as the legal criteria for entitlement to such benefits.  The letter also explained the legal criteria and evidence necessary to assign a disability rating and effective date upon the grant of service connection.  The letter informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claim.  The Veteran was also afforded a VA examination responsive to the claim for an increased rating.  The examination report contains all the findings needed to rate the Veteran's service-connected hemorrhoids, including history and clinical evaluation.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  

The Board also observes that the undersigned VLJ, at the Veteran's September 2012 hearing, clarified the issue on appeal and explained the concept of an increased evaluation, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluations

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).   Here, the hemorrhoid disability has not materially changed and a uniform evaluation is warranted.  

The Veteran's hemorrhoids are rated noncompensable (0 percent) pursuant to 38 C.F.R. § 4.114, DC 7336.  Under DC 7336, a noncompensable rating is warranted for mild or moderate external or internal hemorrhoids.  To warrant a higher, 10 percent rating, there must be evidence of large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  To warrant a 20 percent rating, there must be evidence of hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

Upon reviewing the rating criteria in relation to the lay and medical evidence for consideration, throughout the entire rating period on appeal, the Board finds that the weight of the evidence demonstrates that a compensable disability evaluation is not warranted for the Veteran's hemorrhoids.  According to the December 2006 VA examination report, the Veteran reported that he had some mild bleeding when he has hemorrhoids; upon examination, he had an internal hemorrhoid and evidence of old external hemorrhoids.  At the more recent, December 2012 VA examination, the Veteran had mild to moderate reducible hemorrhoids with persistent bleeding, and small or moderate external hemorrhoids.  Neither VA examination report reflects that the Veteran's hemorrhoids are irreducible, thrombotic, or frequently recurrent, with excessive recurrent tissue.  There is no evidence of fistula or anal fissure upon either examination; the Veteran had good sphincter control and denied fecal leakage.  The Board acknowledges that the Veteran experiences persistent bleeding, but points out that there is no indication of secondary anemia. 

The Board observes that the December 2012 VA examination report states that the Veteran underwent a hemorrhoidectomy in 2003; however, upon examination, there were no related scars.

Furthermore, as previously discussed, the Veteran's available treatment records from Memorial Health University Physicians do not show any treatment for hemorrhoids.  

For these reasons, an increased (compensable) evaluation for hemorrhoids is not warranted.


Extraschedular Considerations

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's hemorrhoids are fully contemplated by the applicable rating criteria.  As shown above, the rating criteria include symptoms, which were addressed in the VA examination report and which provided the basis for the disability rating assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's hemorrhoids is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.   However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In the absence of exceptional factors associated with hemorrhoids, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

A compensable evaluation for hemorrhoids is denied.


REMAND

In a September 2013 statement, the Veteran indicated that he did not agree with the December 2012 rating decision, which granted his claims for service connection of sleep apnea, degenerative disc disease of the lumbar spine, osteoarthritis of the right knee, and radiculopathy of right and left lower extremities.  In this regard, the Board notes that the Veteran specifically disagreed with the effective dates assigned for the grants of service connection.  The Board construes this statement as a notice of disagreement (NOD).  Because the Veteran filed a notice of disagreement as to these issues, the Veteran is entitled to a statement of the case (SOC) addressing those issues.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, these claims must be remanded to the RO for issuance of a statement of the case (SOC).  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning these issues by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

The AOJ should issue a statement of the case regarding the issues of entitlement to an earlier effective date for the grant of service connection for sleep apnea, degenerative disc disease of the lumbar spine, osteoarthritis of the right knee, and radiculopathy of right and left lower extremities.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


